Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claim 22 is pending in this office action. This action is responsive to Applicant’s Request for Continued Examination filed 07/06/2022. 

Information Disclosure Statement
3.	The references listed in the IDS filed 04/21/2022 have been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Objections


4. 	The following is a quotation of the second paragraph of 35 U.S.C. 112: 

	Claim 22 recites the limitation "the first parsed natural language input", “the first natural language web browsing”, and “the second natural language web browsing” in the claim. There is insufficient antecedent basis for those limitations in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 22, the paragraph "operating the web browser in accordance with the first parsed natural language input, wherein the first natural language input that the web browser is operated in accordance with includes one of a navigation command, a read command, a summarize command, a describe command, a click command, a type command, a find command, and a search command; operating the web browser in accordance with the second parsed natural language input, wherein the second natural language input that the web browser is operated in accordance with includes one of a navigation command, a read command, a summarize command, a describe command, a click command, a type command, a find command, and a search command”, render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed, thereby rendering the scope of the claim(s) unascertainable.  
Although instant Specification disclosed the example of natural language commands includes a navigation command, a read command, a summarize command, a describe command, a click command, and a type command, each command need clear defined especially a read command and a type command.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
6.	Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gao et al. (US Patent Publication No. 2008/0133444 A1, hereinafter “Gao”) in view of Tunstall-Pedoe (US Patent Publication No. 2013/0253913 A1, hereinafter “Tunstall-Pedoe”).
As to Claim 22, Gao teaches the claimed limitations:
“A natural language web browsing method, comprising:” as a method for collocation error proofing, collocation error proofing interface may be illustrative of embodiments that include computing systems, and executable instructions configured to be executable by computing systems, and contexts (paragraph 0012).
 	“accepting by a web browser a first natural language input, the web browser configured to browse a computer network” as a graphic display panels associated with a dedicated application embodiment may function in a less obvious way in connection with another application, such as a word processing program, a web browser, an email application, a presentation program, or other application that involves user input of text or another form of natural language (paragraph 0059; see also figure 1-4).
 	“parsing the first natural language input into at least one of a question, a statement, and a command” as collocation errors can be automatically proofed using local and network-based corpora, including the Web (abstract). Parsing has been an active area of development in natural language processing and natural language understanding. Parsing may include tasks such as part-of-speech tagging, chunking, and semantic labeling, the sentence in text box has been part-of-speech tagged and chunked. Other embodiments may include other combinations of parsing tasks, including some that are typically directed more toward some non-Western languages (paragraph 0021; see also figure 1). A search of the collocation reference may then return results with segments of text using any word or phrase in place of the symbol representing the wild card placeholder. The choice of symbol used to indicate a wild card word by the search tool is arbitrary, and might just as well be an ampersand, a question mark, or anything else (paragraphs 0042, 0046). A user may enter commands and information into the computer through input devices such as a keyboard, a microphone, and a pointing device, such as a mouse, trackball or touch pad (paragraph 0071).
 	“returning at least one result of the first natural language web browsing, wherein the web browsing is accomplished by use of at least a digital processing device” as a search of the collocation reference may then return results with segments of text using any word or phrase in place of the symbol representing the wild card placeholder. For example, referring again to text box for collocation candidates, the several collocation candidates listed there might all have been returned from a wild card search with a wild card symbol (paragraphs 0046, see also figure 1). Graphic display panels associated with a dedicated application embodiment, another illustrative embodiment may function in a less obvious way in connection with another application, such as a word processing program, a web browser, an email application, a presentation program, or other application that involves user input of text or another form of natural language. Such other program or application may cooperate with a separate error collocation proofing program embodiment (paragraph 0059; see also figure 4).
“accepting by the web browser a second natural language input corresponding to one of the at least one result of the first natural language web browsing” as a graphic display panels associated with a dedicated application embodiment may function in a less obvious way in connection with another application, such as a word processing program, a web browser, an email application, a presentation program, or other application that involves user input of text or another form of natural language (paragraph 0059; see also figure 1-4). A flowchart of a collocation proofing method, certain aspects of which are analogous to aspects of the collocation error proofing interface. The central steps include comparing one or more collocations from a text sample with a corpus, such as by submitting content containing the collocation as the query term of a Web search. As a recursive flowchart may be performed in repeated succession to perform different kinds of comparisons of the collocations from the text sample with the corpus (paragraphs 0035-0036, 0044-0045, 0052; see also elements 51, 53, 71, 73 of figure 2).
 	“parsing the second natural language input into at least one of a question, a statement, and a command” as (abstract), (paragraph 0021, 0042, 0046, 0071; see also figure 1). 
	“returning at least one result of the second natural language web browsing, wherein the web browsing is accomplished by use of at least a digital processing device” as (paragraphs 0046, see also figure 1), (paragraph 0059; see also figure 4)
Gao does not explicitly teach the claimed limitation “a plurality of websites having web pages; operating the web browser in accordance with the parsed natural language input, wherein the natural language input that the web browser is operated in accordance with includes one of a navigation command, a read command, a summarize command, a describe command, a click command, and a type command; operating the web browser in accordance with the second parsed natural language input, wherein the second natural language input that the web browser is operated in accordance with includes one of a navigation command, a read command, a summarize command, a describe command, a click command, a type command, a find command, and a search command”. 
Tunstall-Pedoe teaches a system and method for representing, storing and retrieving real-world knowledge on a computer or network of computers is disclosed. Knowledge is broken down into permanent atomic facts which can be stored in a standard relational database and processed very efficiently. It also provides for the efficient querying of a knowledge base, efficient inference of new knowledge and translation into and out of natural language. Queries can also be processed with full natural language explanations of where the answers came from. The method can also be used in a distributed fashion enabling the system to be a large network of computers and the technology can be integrated into a web browser adding to the browser's functionality (abstract). The Web consists of billions of pages of text all of which are instantly retrievable and displayable by any computer on the interne. The amount of knowledge contained within these pages is phenomenal. However, if a human user wants to find something out using this knowledge the only practical technique that is available at the moment is keyword searching (paragraph 0007). A web browser incorporating the invention displaying web pages or answering a natural language question depending on what is typed into the URL line by the human operator (paragraph 0023; see also figure 1). The system first confessed to not understanding the question and listed the parts of the question it recognized. Clicking (e.g., a click command) on Tony Blair executed the Knowledge Transfer Protocol (KTP) command ktp: profile (paragraphs 0295-0298). The machine includes a user interface which is a web browser in the preferred embodiment and can be used to enter natural language commands. It also contains a query processing system which answers queries in internal format using knowledge stored in the knowledge base and also knowledge inferred by the knowledge inference system (paragraph 0324). That machine will either provide facts that will enable the client to answer the query or will refer the machine to one or more alternative machines and the process repeats (paragraph 0333). The process that the web browser uses to route commands from the user is the action of taking the text that the user as entered from the URL line. This text is then analyzed to place it into categories using syntactic features of the string. The step is a branch depending on what category the text has been placed in. If the text is determined to be a URL or an equivalent it is used to retrieve the corresponding web page. The web page is then displayed in the browser window. If the text is categorized as something other than a URL it is passed to the natural language subsystem for processing. In the preferred embodiment this involves translating the text into a query, resolving ambiguity and then executing the query as described above. The results of execution of this query are then displayed in the browser window (paragraphs 0477-0478, see also figure 19). A computing system for responding to natural language input, comprising: one or more data stores having a knowledge base stored therein; and one or more computing devices configured to: receive text, wherein the text was entered as input in a field in a web browser configured to receive uniform resource locators (URLs) as input; determine that the text comprises a natural language question; generate a query for use with the knowledge base using the text; generate a result by processing the query with reference to the knowledge base; and generate a natural language answer to the natural language question for presentation in the web browser, the natural language answer corresponding to the result (claim 13).
Tunstall-Pedoe also teaches “returning results of the natural language web browsing, wherein the web browsing is accomplished by use of at least a digital processing device” as (paragraph 0478, claims 1, 7, 13, 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Gao and Tunstall-Pedoe before him/her, to modify Gao a natural language input that the web browser is operated in accordance with includes a click command because that would can statistically improve the results and provide a strategy that includes representing knowledge in a form other than natural language as taught by Tunstall-Pedoe (column 2, lines 47-53). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/08/2022											
										
/SHYUE JIUNN HWA/